DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a system comprising a holding station and a transport dolley according to claim 2.  The examiner suggest amending the claims to recite all the structural limitations recited in both claims 1 and 2 into claim 7 for clarity
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. US 2014/0157588 in view of Reid et al. US 9486917.

    PNG
    media_image1.png
    330
    552
    media_image1.png
    Greyscale

Boyd discloses a transport trolley (64, 66) configured to transport a load (54) and comprising: a base (68) comprising displacement means (wheeled base, 68), a platform (74,75) which comprises a scissor jack (72) which is mounted between the deck and the platform and in which the platform comprises a plurality of bearing points (76,80) configured to come under the load, and a control unit (78) which controls the displacement means, the first motorized system and the scissor jack.

    PNG
    media_image2.png
    327
    749
    media_image2.png
    Greyscale

Boyd does not disclose wherein a deck is mounted to be translationally mobile on the base in a direction of translation and a first motorized system which displaces the deck and a hexapod platform which comprises a platform and a set of six jacks in which each is mounted articulated between the deck and the platform.  However, Reid discloses a trolley having a base (300) comprising displacement means (306, 307) a deck (314) mounted to be translationally mobile on the base in a direction of translation, a first motorized system (310) which displaces the deck, a hexapod platform (304) which comprises a platform (304) and a set of six jacks (500, 3 sets of two see Fig. 12 and 14) in which each is mounted articulated between the deck (314) and the platform (304).  It would have been obvious to one of ordinary skill in the art, at the time of filing, 
As for claim 2, the modified Boyd teaches wherein each bearing point (76, 80) takes the form of a receptacle (80) having an opening oriented upwards (see Fig. 4, ¶0043).
As for claim 3, the modified Boyd teaches wherein a first receptacle (80) fixed onto the platform and a second receptacle (bunion fitting 82) translationally mobile (rotating, ¶0043) in a direction of adjustment parallel to a line passing through a center of the first and second receptacles.
As for claim 6, the modified Boyd teaches an additional platform (Reid, 302,400) mounted to be translationally mobile on the base (Reid, via 314) by an end thereof onto the additional platform, a camera (Reid, 138, 400, col. 9, line 3 and col. 5, lines 10-25).
Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite limitations to the mounting of the platform to a yoke and rocker arm as well as a system claim comprising a holding station and transport trolley.  The closest prior art of record fails to disclose, teach or suggest alone or in combination the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723